This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JOHN EDWARD VICKERS,

 3          Petitioner-Appellant,

 4 v.                                                            NO. A-1-CA-37185

 5 SARA MARIE PORTER,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Deborah Davis Walker, District Judge

 9 John Edward Vickers
10 Albuquerque, NM

11 Pro Se Appellant

12 Sara Marie Porter
13 Crawfordsville, IN

14 Pro Se Appellee

15                                 MEMORANDUM OPINION

16 VIGIL, Judge.

17   {1}    Summary dismissal was proposed for the reasons stated in the notice of

18 proposed summary disposition. No memorandum opposing summary dismissal has
1 been filed and the time for doing so has expired.

2   {2}   DISMISSED.

3   {3}   IT IS SO ORDERED.



4                                        _______________________________
5                                        MICHAEL E. VIGIL, Judge


6 WE CONCUR:



7 ___________________________________
8 STEPHEN G. FRENCH, Judge



 9 _________________________________
10 JENNIFER L. ATTREP, Judge




                                           2